DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 01/03/2022 is acknowledged. Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2018/0211011 A1 to Gordon Ben-Ami et al. (hereinafter referred to as “Ben-Ami”), in view of United States Patent Application Pub. No. US 2012/0075168 A1 to Osterhout et al. (hereinafter referred to as “Osterhout”).  
Referring to claim 1, Ben-Ami discloses a display and communication system, comprises: a central server (e.g. paragraph [0040] disclose a central network for a medical care facility); a plurality of display and communication units, interfaced with the central server (e.g. paragraphs [0046-0048] disclose a communication interface 208 interfaces between the elements within the computing system and external devices and a user interface with a digital display); a patient monitor assembly, or other computerized machine communicatively connected to the central server (e.g. Fig. 1 disclose a system for 
Referring to claims 2-4, Ben-Ami further teaches the limitation wherein said patient monitor assembly comprises a plurality of patient vital sign monitors selected from a group consisting EEG, ECG, Pulse-oximeter, CO-oximeter, non-invasive blood pressure cuff, expired gas analyzer, and temperature probe (e.g. paragraph [0023] states that the system comprises sensors such as electroencephalograph or depth of anesthesia monitor 61, an electrocardiograph monitor 63, a non-invasive blood pressure (NIBP) monitor 65, and a neuromuscular transmission (NMT) measurement module 67), capable of sensing a selected set of patient vital signs including heart rate, blood pressure, blood oxygenation, patient temperature, blood pressure, pulse rate, or real-time electrocardiogram (e.g. paragraph [0023] states that the physiological signs includes such as blood pressure, heart rate, respiration rate, blood oxygenation). 
Referring to claims 5 and 6, Ben-Ami teaches the limitation wherein said computerized machines include an anesthesia machine, a ventilator, a gas delivery assembly, an ultrasound or a fluoroscopy, where the machine parameter include flow rates, supply pressure, respiratory volumes, oxygen and/or carbon dioxide concentrations (e.g. paragraphs [0021-0022] disclose ventilator drug 
Referring to claims 7 and 8, Ben-Ami further teaches the limitation wherein said system comprises a medical database, and the central server can execute a computer program to selectively retrieve a patient’s medical record from said medical database, transmit and display said medical record on one of said plurality of display and communication unit (e.g. paragraphs [0039-0041] states that the anesthesia delivery and control system 4 may communicate with a central computing system 10, which may be via wired or wireless means. The computing system 200 executing instructions comprising the ERAS candidate module 12b or the ERAS tracking module 14 may communicate with the central computing system 10, such as to transmit information to and/or receive information from a patient medical record database and/or an ERAS database 18. The Anesthesia delivery and control system comprises a display 25 that may display data regarding the ERAS qualification status to indicate to the clinician whether the patient is qualified the program, as shown in Figs. 3A-3C). 
Referring to claim 9, Ben-Ami further teaches the limitation wherein said central server comprise at least one digital patient monitor processor, said digital patient monitor processor is capable of i) receiving patient parameter signals from the patient monitor assembly and/or machine signals from the other computerized machines via a wired or a wireless network; ii) converting said patient parameter signals or machine signals into alphanumeric or graphic data, and iii) generating a continuous, or discrete data stream that is transmitted and displayed on one or more of the plurality of head mounted display and communication units (e.g. paragraphs [0039-0041] state that The parameter values and/or ERAS candidate status 39 and ERAS qualification status 46 may be transmitted from the anesthesia delivery and control system 4 to the central computing system 10, such as a central network 
Referring to claims 10-11, Ben-Ami and Osterhout disclose the system of claim 1. Ben-Ami failed to teach the limitation wherein the head mounted display and communication unit comprises a mobile computing device and a head mounted device and wherein said mobile computing device further comprises a combined patient monitoring and telecommunication processor or a pair of stand-alone patient monitoring processor, and a telecommunication processor, wherein i) said telecommunication processor enables visual and audio communication between said head mounted display communication units; and ii) the patient monitoring processor enables the retrieval and process of patient parameter signals or machine signals from selected patient vital sign monitors or other computerized machines that are connected to the wireless network. This limitation is taught by Osterhout, which states that the eyepiece may perform actions with an external mobile device (e.g. paragraph [0345]). Paragraph [0272] states that the eyepiece may provide a personal wireless connection available for a plurality of proximate users, such as other wearers of an eyepiece, or users of some other wireless computing device. Paragraph [0714] states that the eyepiece may be used to retrieve and send vital information collected through integral or associated sensors, about a wounded user and sending said information to another user or to a remote location. It would have been obvious for one with ordinary skills in the art before the effective filing date to modify the system taught by Ben-Ami to comprise the eyepiece taught by Osterhout, since such modification would yield the predictable result of a more convenient way for the patient to carry the patient monitoring system and viewing the display, allowing the system to be more portable and increase the patient’s quality of life.
Referring to claim 12, Ben-Ami and Osterhout disclose the system of claim 1. Ben-Ami discloses a system a system for anesthesia assessment and drug delivery, but failed to teach a head mounted display and communication device. Osterhout teaches a head mounted display and communication device further comprises: i) a microphone; ii) a haptic tactical sensor; iii) an optical display; iv) a video camera; v) a headphone; vi) a digital processer; and vii) a battery (e.g. paragraph [0241] states that the eyepiece may comprise electronics and features such as cameras, microphones, audio outputs/headphone, vibratory temple motors, digital signal processor, a central processing unit. More detailed about each device are found throughout the teaching of Osterhout). It would have been obvious for one with ordinary skills in the art before the effective filing date to modify the system taught by Ben-Ami to comprise the eyepiece taught by Osterhout, since such modification would yield the predictable result of a more convenient way for the patient to carry the patient monitoring system and viewing the display, allowing the system to be more portable and increase the patient’s quality of life.
Referring to claim 13, Ben-Ami and Osterhout disclose the system of claim 1. Ben-Ami discloses a system a system for anesthesia assessment and drug delivery, but failed to teach the limitation wherein the system comprises a companion application, said companion application contain executable computer programs that enables selective display continuous, or discrete data stream of one or more patients or communications between selected head display and communication unit. This limitation is taught by Osterhout, as paragraphs [0380, 0388, 0394] mention the usage of mobile application associated with the eyepiece taught by Osterhout. Furthermore, the Examiner submits that it is commonly known in the art for systems to have a companion application for allowing the user to use and execute its function. It would have been obvious for one with ordinary skills in the art before the effective filing date to modify the system taught by Ben-Ami to comprise the eyepiece taught by Osterhout, since such modification would yield the predictable result of a more convenient way for the patient to carry the patient monitoring system and viewing the display. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792